DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 11/30/2020.   Claims 1, 3, 4, 6, and 7 are amended. Claims 1, 3, 4, 6, and 7 are pending in the application. As such, Claims 1-22 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 11/30/2020 has been correspondingly accepted and considered in this Office Action.  Claims 1, 3, 4, 6, and 7 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1, 3, 4, 6, and 7 have been fully considered. In response, the previous rejections under 35 U.S.C. 102 and the nonstatutory Double Patenting are respectfully reconsidered and withdrawn in view of Applicant’s amendments to Claims 1, 3, 4, 6, and 7, remarks, and approved Terminal Disclaimer filed 11/30/2020.

Allowable Subject Matter
(U.S. Patent Application Publication: 2014/0278394), hereinafter referred to as BASTYR, disclose as follows. 
BASTYR discloses, see e.g., how “...multiple two-input noise suppressors may be used in series to produce a single de-noised output signal...multiple two-input noise suppressors or multiple multi-input noise suppressors may be used in parallel and each output may be sent to the voice recognition...Two symmetrical paths exist between the respective beamformers 131 and 132 and the noise suppressor 170; one for virtual microphone voice signal 135 and one for virtual microphone noise signal 136. The two paths are symmetrical in that they each employ a respective energy estimator 141 and 142 operatively coupled to the beamformers 131 and 132, a respective voice activity detector (VAD) 151 and 152 operatively coupled to the energy estimators 141 and 142, and a noise estimator 161 and 162 operatively coupled to the VAD 151 and 152, respectively. The two noise estimators 161 and 162 are operatively coupled to the noise suppressor 170 to provide respective control signals 149 and 153...,” “...The noise suppressor 170 is operatively coupled to the voice recognition engine 180 to provide a noise suppressed voice signal 157, to the beamformer controller 190 to receive control signal 155, and to system memory 103 by read-write connection 173. The noise suppressor 170 may access system memory 103 to read and retrieve noise suppression algorithms, stored in noise suppression algorithms database 171, for execution by the noise suppressor 170. The beamformer controller 190 is operatively coupled to system memory 103 by a read-write connection 193 to access pre-determined beamform patterns stored in a beamform patterns database...” (BASTYR paras. 31, 32, 37, Figs. 1-3).


Similarly, dependent new claims 3; and 6; further limit allowable independent amended Claims 1, and 4 correspondingly, and thus they are also allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hershey et al., (U.S. Patent Application Publication: 2014/0153742), hereinafter referred to as HERSHEY, discloses see e.g., a speech enhancement method comprising DOA estimation 645 after VAD 610 estimating “… spatial difference from a vehicle driver 670 to the microphones” and including “the angle between the ... microphone array projected through the target source” when the DOA angle is within the range [20°, 50°]. (See e.g., HERSHEY, paras. 44, 45, 73, 74, Fig. 6).
Please, see PTO-892 for more details. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656